Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or the combination thereof fails to disclose the limitations of claims 1, 18 and 19. 
Regarding claim 1, an inflator (34) with a fabric tunnel (40) attached on the exterior surface of the airbag (36) and elongated from a sealed end to an open end, the tunnel fluidly isolated from the inflator (34) wherein the tunnel is above a top of a door panel (72) to which the window (70) is mounted when the airbag is in the inflated position; and the airbag in the inflated position extends below the top of the door panel.
Regarding claim 18, a second tunnel (42) is disposed on the exterior surface of the airbag and elongated from a sealed end (44) to an open end (46), the second tunnel fluidly isolated from the inflator; wherein the first tunnel and the second tunnel partially overlap along the exterior surface (38) of the airbag.
Regarding claim 19, wherein the airbag (36) includes an outboard panel (74), an inboard panel (76), and an airbag seam (78) at which the outboard panel is sewn to the inboard panel, the airbag seam is at a top of the airbag when the airbag is in the inflated position, and the tunnel is attached to the airbag at the airbag seam.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on PTO-892 teach relevant restraint systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616